EXHIBIT 10.1
 
FIRST AMENDMENT TO
ETHANOL MARKETING AGREEMENT
 
This FIRST AMENDMENT TO ETHANOL MARKETING AGREEMENT (this “Amendment”) is
entered into by and between AE ADVANCED FUELS KEYES, INC., a Delaware
Corporation (“AEAFK”), and KINERGY MARKETING, LLC, an Oregon limited liability
company (“Kinergy”), as of this 6th  day of September, 2011.  AEAFK and Kinergy
are each individually referred to herein as a “Party”, and collectively are
referred to herein as the “Parties”.
 
RECITALS
 
A.           The Parties entered into that certain Ethanol Marketing Agreement
dated October 29, 2010 (the “Agreement”).
 
B.           The Parties desire to amend the Agreement, as hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the agreements and covenants hereinafter set
forth, and intending to be legally bound, the Parties hereto covenant and agree
as follows:
 
AMENDMENTS
 
1.  
Section 2.1(b)(iii) is hereby amended to read in its entirety as follows:

 
“Effective August 15, 2011, (iii) a marketing fee (the “Marketing Fee”) equal to
eight-tenths of one percent (0.8%) of the product of the number of gallons of
Ethanol sold to Kinergy multiplied by (i) the Gross Pool Price, less (ii) the
Pool Expenses.”
 
2.  
Section 2.2(b)(iii) is hereby amended to read in its entirety as follows:

 
“Effective August 15, 2011, (iii) a marketing fee (the “Marketing Fee”) equal to
eight-tenths of one percent (0.8%) of (i) the Monthly Gross Price, less (ii)
Monthly Expenses.”
 
3.  
Section 3.1 is hereby amended to read in its entirety as follows:

 
“3.1  Term.  This Agreement shall be effective on the date hereof and, unless
earlier terminated in accordance with its terms, shall continue in effect until
and including August 31, 2013; provided that the term of this Agreement shall
automatically renew and be extended for additional one-year periods thereafter
unless a Party elects to terminate this Agreement in a writing delivered to the
other Party at least 90 days prior to the end of the original or renewal term.”
 
4.  
Except as modified hereby, the Agreement remains in full force and effect.  This
Amendment, together with the Agreement and the Exhibits hereto, contains the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements, negotiations and understandings among the
Parties with respect to such subject matter.

 
 
1

--------------------------------------------------------------------------------

 
 
5. This Amendment may be executed in any number of counterparts and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, this Amendment has been duly executed by the Parties hereto
as of the date first written above.
 

  AE ADVANCED FUELS KEYES, INC.          
 
By:
/s/ Andrew B. Foster       Name : Andrew B. Foster       Title: President and
COO          


  KINERGY MARKETING, LLC          
 
By:
/s/ Neil M. Koehler       Name: Neil M. Koehler       Title: Chief Executive
Officer          

 
 
2